UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 01-60254


          SIERRA CLUB of Mississippi, Inc., a Mississippi non-
            profit corporation; LOUIS MILLER, an individual;
                    DEBORAH J. DAWKINS, an individual

                        Plaintiffs-Appellants-Cross-Appellees


                                   v.


          CITY OF JACKSON, MISSISSIPPI, a Municipal Corporation

                                  Defendant-Appellee-Cross-Appellant



              Appeals from the United States District Court
                 for the Southern District of Mississippi
                            (3:98-CV-153-BN)
                             March 19, 2002




Before ALDISERT*, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:**

     The Sierra Club of Mississippi, Louis J. Miller, Legislative



     *
      Circuit Judge of the Third Circuit Court of Appeals,
sitting by designation.
     **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.4.

                                    1
Director of the Sierra Club of Mississippi and Deborah J.

Dawkins, Chair of the Sierra Club of Mississippi (“Appellants”)

appeal from summary judgment entered in favor of the City of

Jackson, Mississippi We must decide whether Appellants have

standing to bring an action against the City of Jackson pursuant

to 33 U.S.C. § 1365 and whether the district court abused its

discretion in stating that City Attorney Terry Wallace failed to

adequately supervise a subordinate attorney.

                                I.

     Appellants brought suit against the city alleging various

violations of the Water Pollution Prevention and Control Act, 33

U.S.C. §§ 1251 et seq. (“the Act”).    Specifically, Appellants

alleged that the city had violated the parameters of certain

National Pollutant Discharge Elimination System (“NPDES”) permits

issued to it by the Mississippi Department of Environmental

Quality (“MDEQ”).   These permits impose limitations on the

discharge of pollutants from three wastewater treatment

facilities operated by The city.

     The Jackson sits atop a watershed, the east side of which

drains into the Pearl River and the west side of which drains

into the Bogue Chitto Creek, a tributary of the Black River.      The

city operates three wastewater treatment facilities which

discharge into these two separate waterways.   The Savannah

Wastewater Treatment Facility and the Trahon Wastewater Treatment



                                   2
Facility discharge effluent into the Pearl River while the

Presidential Hills Subdivision Wastewater Treatment Facility

empties into Bogue Chitto Creek.       The MDEQ has issued a NPDES

permit to each of these facilities pursuant to Mississippi’s

state environmental program authorized by the Environmental

Protection Agency (“EPA”).

     Wastewater is conveyed to each of these treatment facilities

through a system of gravity collection lines, lift stations and

force mains.   This overall collection system covers an area which

drains approximately 115 square miles.       Between January 28, 1995,

and December 1, 1997, The city reported to the Mississippi Office

of Pollution Control thirty-two spills of raw sewage from various

points in its sewage collection system.       Record at 1-87.

     Appellants subsequently filed their complaint in the

district court on February 24, 1998, relying on the thirty-two

reports to the Mississippi Office of Pollution Control and claim

that they are citations from MDEQ evidencing that the city has

violated the NPDES permit limitations for its three wastewater

treatment facilities.

     On February 18, 2000, the parties informed the court that

they had reached a settlement agreement that would resolve the

case.   The district court then issued an order stating that the

court would dismiss the lawsuit if the parties did not consummate

the settlement by May 1, 2000. During the interim period,

settlement negotiations broke down and Appellants filed a Motion

                                   3
to Enforce Settlement on March 29, 2000.    On May 5, 2000 the

district court ordered an evidentiary hearing on the Motion to

Enforce Settlement and further required Attorneys for The city to

show cause why they should not be sanctioned pursuant to Rule

16(f) of the Federal Rules of Civil Procedure for making a

representation to the district court that a settlement

negotiation had been reached, when in fact counsel had not

received approval concerning the terms of the settlement from

their client.

       Subsequently, on September 28, 2000, the court denied

Appellants’ Motion to Enforce Settlement because the agreement

had not been lawfully approved by the City of Jackson.

Furthermore, the court sanctioned Deputy City Attorney Terry

Williamson under Rule 16(f).    The court concluded that City

Attorney Terry Wallace was not liable for sanctions because he

was merely acting in a supervisory capacity.    However, the court

made a statement that Mr. Wallace’s supervision was “obviously .

. . inadequate.”    Record at 519.

       The court granted summary judgment in favor of the city,

determining that Appellants did not have standing to bring this

action.    In addition, the court denied the city’s Motion to Seal

Records.

       Following the final disposition of the merits of the action,

City Attorney Terry Wallace sought to expunge any references to

him.

                                     4
     The Sierra Club filed their Notice of Appeal on March 13,

2001.    Record at 823-824.   On April 30, 2001, City Attorney Terry

Wallace filed his Notice of Appeal from the March 30, 2001, order

denying both of his post judgment motions.

                                  II.

     The purpose of the Clean Water Act is to “restore and

maintain the chemical, physical, and biological integrity of the

Nation’s waters” with the goal “that the discharge of pollutants

into the navigable waters be eliminated by 1985.”    33 U.S.C.

§§ 1251(a), (a)(1). The citizen suit provision of the Act

provides for the type of enforcement action brought by Appellants

in this case.    “As private attorneys general, citizens constitute

a special category of plaintiffs who ensure that [municipalities]

comply with the Act even when the government’s limited resources

prevent it from bringing an enforcement action.”     Natural

Resources Defense Council, Inc. v. Texaco Refining and Marketing,

Inc., 2 F.3d 493, 503 (3d Cir. 1993) (citing Atlantic States

Legal Found., Inc. v. Tyson Foods, Inc., 897 F.2d 1128, 1136

(11th Cir. 1990)).    However, the Act only confers standing on

plaintiffs in these cases to the “limits of the Constitution.”

Save Our Community v. EPA, 971 F.2d 1155, 1160 n.10 (5th Cir.

1992).    On appeal, we “review a district court’s holding on the

issue of standing de novo.”     Sierra Club v. Cedar Point Oil Co.,

Inc., 73 F.3d 546, 555 (5th Cir. 1996) (citing MD II



                                   5
Entertainment, Inc. v. City of Dallas, 28 F.3d 492, 497 (5th Cir.

1994); United States v. $38,570 U.S. Currency, 950 F.2d 1108,

1111 (5th Cir. 1992)).

     The Court has determined:

     An association has standing to bring suit on behalf of
     its members when its members would otherwise have
     standing to sue in their own right, the interests at
     stake are germane to the organization’s purpose, and
     neither the claim asserted nor the relief requested
     requires participation of individual members in the
     lawsuit.

Friends of the Earth, Inc. v. Laidlaw Envtl. Serv., Inc., 528
U.S. 167, 181 (2000) (citing Hunt v. Washington State Apple

Adver. Comm’n, 432 U.S. 333, 343 (1977)).   The city does not

contest Appellants’ assertion that the interests they seek to

protect are germane to the purpose of the Sierra Club, or that

the participation of the individual members of the Sierra Club is

not necessary.   Instead, the city argues that none of the members

of the Sierra Club have standing to sue in their own right.

     The Court has set forth three requirements for an individual

to satisfy Article III standing.

     [T]o satisfy Article III’s standing requirements, a
     plaintiff must show (1) it has suffered an ‘injury in
     fact’ that is (a) concrete and particularized and (b)
     actual or imminent, not conjectural or hypothetical;
     (2) the injury is fairly traceable to the challenged
     action of the defendant; and (3) it is likely, as
     opposed to merely speculative, that the injury will be
     redressed by a favorable decision.

 Friends of the Earth, Inc. v. Laidlaw Envtl. Serv., Inc., 528
U.S. 167, 180-181 (2000) (citing Lujan v. Defenders of Wildlife,


                                   6
504 U.S. 555, 560-561 (1992)).

                                 A.

     First, Appellants assert that some of the club members are

riparian land owners along the Pearl River and its tributaries,

and that their property has been “adversely affected by the

discharge of pollutants.”   Appellants’ Brief at 16.   However,

Appellants have presented no evidence that any of its members

actually live on the Pearl River or the Bogue Chitto Creek or

that their property has suffered any damage.   As the district

court determined below:

     The only statement that remotely concerns where members
     of the Sierra Club own land is as follows: “The Sierra
     Club of Mississippi is a nonprofit Mississippi
     Corporation with over 1,000 members, most of whom live
     in the metropolitan Jackson area near the Pearl River
     and its environs.” Nothing in this statement . . .
     specifically asserts that any of the members of the
     Sierra Club actually owns property that is located on
     the Pearl River. Even if certain members do own such
     property, nowhere in the Affidavit [do Appellants]
     allege that such land owners have suffered damage as a
     result of any pollutant. Accordingly, the court finds
     that this Affidavit does not establish a genuine issue
     of material fact as to whether members of the Sierra
     Club own property along the Pearl, and whether such
     property has suffered from the effects of pollution by
     the City.

Sierra Club of Mississippi v. City of Jackson, No. 3:98-CV-153BN,

slip op. at 8-9 (S.D. Miss. Feb. 18, 2001) (internal citations

omitted).

     In addition, Appellants contend that another class of its

members has sustained injury of a “recreational” and “aesthetic”



                                 7
nature.   They argue that certain members “who would otherwise

enjoy various activities in, on and along the river such as

canoeing, fishing, hiking, camping, hunting, and nature studies

are unable to do so because of the river’s current condition.”

Appellants’ Brief at 16.    As Appellants correctly point out,

“harm to aesthetic and recreational interests is sufficient to

confer standing . . . These injuries need not be large, an

‘identifiable trifle’ will suffice.”    Pub. Interest Research

Group of New Jersey, Inc. v. Powell Duffryn Terminals, Inc., 913
F.2d 64, 71 (3d Cir. 1990) (citing Sierra Club, 405 U.S. at 735;

United States v. Students Challenging Regulatory Agency

Procedures, 412 U.S. 669, 689 n.14 (1973)).    Although admittedly

recreational and aesthetic interests are enough to pass

constitutional standing muster, the Court has said that “[t]he

relevant showing . . . is not injury to the environment but

injury to the plaintiff.”    Friends of the Earth, Inc., 528 U.S.

at 181.   Here is where Appellants fall short.



     In Sierra Club v. Cedar Point Oil Co., Inc., 73 F.3d 546

(5th Cir. 1996), this court determined that members of the Sierra

Club’s Lone Star Chapter had standing to bring suit to enjoin the

discharge of “produced water” into Galveston Bay.    In finding

that the members had standing, this court concluded that their

concern that the discharge of produced water would hinder their

ability to engage in certain recreational activity was sufficient

                                  8
“injury in fact.”    Id. at 556-557.   However, vital to the court’s

decision was the fact that all of the group members actually used

the specific area of Galveston Bay subject to the discharge for

recreational activity.

     Similarly, in Friends of the Earth, Inc. v. Crown Cent.

Petroleum Corp., 95 F.3d 358 (5th Cir. 1996), we considered

whether an organization whose membership included individuals who

birdwatch some 18 miles and three tributaries from the source of

an unlawful discharge had standing to sue to for violations of

the Act.   In finding a lack of standing, this court found

determinative that no members used the waterway into which

pollutants were being discharged.      Id.

     In the case at bar, the only two examples of recreational or

aesthetic harm to individual members of the Sierra Club comes in

the form of testimony from Appellants Miller and Dawkins.

Appellant Miller asserts that he “has for some time enjoyed

recreations [sic] activities upon and near the Pearl River and

its environs.”   Record at 553.   However, Miller testified that he

fishes, boats and camps on an area of the Pearl River located in

Madison County, well north and upstream of Jackson, Mississippi.

Record at 330-332.   This is an area that physically could not be

affected by the discharges from The city’s treatment facilities.

Similarly, Dawkins argues that she “has for some time enjoyed

recreational activities upon and near the Pearl River and its


                                  9
environs.”   Record at 553.   However, Dawkins testified in her

deposition that the last time she used Pearl River was in 1985.

Record at 323.   Such examples of harm are too remote to fulfill

the “injury in fact” requirement for standing purposes.

                                 B.

     In addition to demonstrating an “injury in fact,” to have

standing to bring an action under 33 U.S.C. § 1365, Appellants

must show that any injury suffered by its individual members is

“fairly traceable” to The city’s unlawful conduct.    In their

attempt to link their members’ alleged injury to The city’s

conduct, Appellants rely on a three-prong test espoused by the

Court of Appeals for the Third Circuit, and later adopted by this

court.

     [T]he plaintiff must demonstrate that “a defendant has
     (1) discharged some pollutant in concentrations greater
     than allowed by its permit (2) into a waterway in which
     the plaintiffs have an interest that is or may be
     adversely affected by the pollutant and that (3) the
     pollutant causes or contributes to the kinds of
     injuries alleged by the plaintiffs.”

Friends of the Earth, Inc., 95 F.3d at 360-361 (citing Powell

Duffryn, 913 F.2d at 72).

     In Friends of the Earth, Inc., this court considered whether

an organization whose membership included individuals who

birdwatch some 18 miles and three tributaries from the source of

an unlawful discharge had standing to sue to for violations of

the Act.   In determining that any alleged injury to plaintiffs



                                 10
could not be linked to conduct of the defendant, we considered

that no plaintiff utilized the body of water where the alleged

discharge occurred.

     [M]embers use a body of water located three tributaries
     and 18 miles “downstream” from La Gloria’s refinery.
     Assuming without deciding that Lake Palestine is part
     of the same “waterway” as Black Fork Creek for purposes
     of the Powell Duffryn test, that “waterway” is too
     large to infer causation solely from the use of some
     portion of it.

                      *   *    *        *   *

     We do not impose a mileage or tributary limit for
     plaintiffs proceeding under the citizen suit provision
     of the CWA. To the contrary, plaintiffs who use
     “waterways” far downstream from the source of unlawful
     pollution may satisfy the “fairly traceable” element by
     relying on alternative types of evidence. For example,
     plaintiffs may produce water samples showing the
     presence of a pollutant of the type discharged by the
     defendant upstream or rely on expert testimony
     suggesting that pollution upstream contributes to a
     perceivable effect in the water that the plaintiffs
     use.

Friends of the Earth, Inc., 95 F.3d at 361-362 (internal

citations omitted).

     Appellants here are unable to show a sufficient nexus

between any injury to individual members and the city’s conduct.

None of the Appellants have indicated that they use the portion

of the waterway allegedly affected by the discharge of

pollutants.   In addition, and possibly more important, however,

Appellants have made no indication that a single discharge from

the city’s facilities has actually reached any waterway.   The

city has presented testimony from the Acting Division Manager of


                                   11
the Water/Sewer Utilities Division and the Regional Waste Water

Treatment Manager that each of the thirty-two discharges occurred

in the collection system leading to the treatment facilities and

not at the facilities themselves.     Accordingly, they maintain

that none of the pollutants were released into any waterway, but

instead were absorbed by the ground where the leaks occurred.

This evidence was accepted by the district court and was not

contradicted by Appellants.   Sierra Club of Mississippi v. City

of Jackson, No. 3:98-CV-153BN, slip op. at 14-16 (S.D. Miss. Feb.

18, 2001).

     Consequently, we hold that the court did not err in deciding

that Appellants also failed to meet the “fairly Traceable”

requirement of standing.

                               III.

     Because we determine that Appellants in this case lack

standing to bring suit under 33 U.S.C. § 1365, we need not

determine whether Appellants had failed to establish a violation

of the Act or whether The city was entitled to summary judgment

concerning the affirmative defense of upset.

                               IV.

      The court also determined that City Attorney Terry Wallace

was not liable for sanctions because he was merely acting in a

supervisory capacity, but did go on to state that Mr. Wallace’s

supervision was “obviously . . . inadequate.”     Record at 519.

Mr. Wallace contests this determination by the district court and

                                12
seeks to have the relevant language expunged.

     We appreciate the frustration, annoyance and irritation that

the district court experienced when informed by the Deputy City

Attorney that the city had approved the settlement when in fact

it had not.   There is no question that the deputy deserved the

sanctions imposed.   But as regards City Attorney Wallace, an

independent review of the record troubles us.   What we know as

men and women we must not forget as judges.   We know several

things about the office of City Attorney of any major city.     He

or she is both a lawyer and an administrator.   Moreover, the

office is often a stepping stone to other government positions

that involve supervision.   Thus, the reference to Wallace’s

supervision as “obviously . . .inadequate” is a major smear or

blemish on his escutcheon that must not be treated lightly.     It

is an evaluation of his administrative skills in government

service that may far exceed the imposition of sanctions.   Without

belaboring the point, we simply say this.   The district court

made reference to a lack of supervision in three separate orders.

However justified the court may have felt “smelling the smoke of

battle” to make such a statement, the possible far reaching

consequences are such that this kind of statement should have

been made only after affording the City Attorney notice that his

supervisory skills were to be called into question, a record

made, facts found, and conclusions drawn therefrom.   We believe

that it is not a permissible inference, let alone a compellable

                                13
one, that a dereliction of a subordinate has been caused by lack

of supervision by the highest authority in the office.         To hold

otherwise is to commit what the logicians call either the

informal fallacy of hasty generalization or the more familiar

fallacy of post hoc propter hoc.       Accordingly, while

understanding actions by the distinguished district judge, we

believe that it is necessary to expunge this evaluation of the

City Attorney’s supervisory skills from the record.

                    *    *    *         *    *

     We therefore conclude that Appellants in this case lack

standing to bring an action under 33 U.S.C. § 1365.         In this

respect the judgment of the district court is affirmed.         We

remand these proceedings, however, to the district court to

expunge the district court’s statements relating to City Attorney

Wallace, described above, wherever they appear in the record.




                                  14